

INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of January 3,
2007 by and between BRIDGE BANK, N.A. (“Bank”) and IMPLANT SCIENCES CORPORATION,
a corporation organized under the laws of the Commonwealth of Massachusetts
(“Grantor”).
 
Recitals
 
A. Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and among Bank, Accurel
Systems International Corporation (“Accurel”), Grantor, and C Acquisition Corp.
(“Acquisition”) (each of Accurel, Grantor, and Acquisition are individually
referred to herein as a “Borrower” and collectively, the “Borrowers”) dated of
even date herewith (as the same may be amended, modified or supplemented from
time to time, the “Loan Agreement”; capitalized terms used herein are used as
defined in the Loan Agreement). Bank is willing to make the Loans to Borrowers,
but only upon the condition, among others, that Grantor shall grant to Bank a
security interest in certain Copyrights, Trademarks and Patents to secure the
obligations of Borrowers under the Loan Agreement.
 
B. Pursuant to the terms of the Loan Agreement, Grantor has granted to Bank a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.
 
Now, Therefore, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Borrowers and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:
 
Agreement
 
To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Bank, Grantor grants and
pledges to Bank a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on Exhibits
A, B and C hereto), and including without limitation all proceeds thereof (such
as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement. The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity. Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.
 
Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.
 
In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.
 
Grantor:
 
Address of Grantor:
IMPLANT SCIENCES CORPORATION

 
107 Audubon Road, #5                 By: /s/ A.J. Armini
Wakefield, MA 01880
Title: President and CEO
Attn: Anthony Armini
 


 
Bank:
 
Address of Bank:
 
BRIDGE BANK, N.A.

 
55 Almaden Blvd.                    By: 
San Jose, CA 95113                           Title:
 
Attention: Mike Lederman



612110 v3/HN 


--------------------------------------------------------------------------------




EXHIBIT A
 
Copyrights
 
Description
Registration
Number
Registration Date
                       



 


--------------------------------------------------------------------------------



EXHIBIT B
 
Patents
 
Description
Patent/ Serial
Number
Issue / Application Date
     
Brachytherapy systems and methods
6709381
10160881
03/23/04
05/31/02
     
Coated orthopaedic implant components
5980974
08633117
11/09/99
04/16/96
     
Coated orthopaedic implant components
5674293
08589018
10/07/97
01/19/96
     
Coronary stent with a radioactive, radiopaque coating
5919126
08912762
07/06/99
08/18/97
     
Cyclone sampling nozzle for an ion mobility spectrometer
6861646
10295010
03/01/05
11/14/02
     
Device for measuring flux and accumulated dose for an ion beam containing a
radioactive element
08887509
11/10/98
     
Explosive detection system
6828795
10349491
12/07/04
01/22/03
     
Flash vapor sampling for a trace chemical detector
7098672
10890820
08/29/06
07/14/04
     
Improved ion source generator auxiliary device for phosphorus and arsenic beams
08904494
12/22/98
     
Ion source for generation of radioactive ion beams
5898178
08887504
04/27/99
07/02/97
     
Ion source generator auxiliary device
5808416
08742896
09/15/98
11/01/96
     
Ion source generator auxiliary device
0834250
05/03/94
     
Ion source generator auxiliary device for phosphorus and arsenic beams
5852345
08904494
12/22/98
08/01/97
     
Method for fabricating an emitter-base junction for a gallium nitride bipolar
transistor
6432788
09624375
08/13/02
07/24/00
     
Method for growing an alumina surface on orthopaedic implant components
5855950
08777411
01/05/99
12/30/96
     
Method for ion beam treating orthopaedic implant components
5383934
08121232
01/24/95
09/13/93
     
Method of epitaxially growing thin films using ion implantation
5379712
08051990
01/10/95
04/26/93
     
Methods and implants for providing radiation to a patient
6527693
09772765
03/04/03
01/30/01
     
Modified vortex for an ion mobility spectrometer
6870155
10818434
03/22/05
04/05/04
     
Multi-layered radiopaque coating on intravascular devices
7077837
09999349
07/18/06
11/15/01
     
Orthodontic articles having a low-friction coating
6299438
09162546
10/09/01
09/29/98
     
Palladium coated implant
6264598
09366022
07/24/01
08/02/99
     
Photoelectric ion source photocathode regeneration system
11248603
10/12/05
     
Planar technology for producing light-emitting devices
5998232
09231689
12/07/99
01/14/99
     
Planar technology for producing light-emitting devices
09231689
12/07/99
     
Pulsed vapor desorber
10853563
12/09/04
     
Radioactive medical device and process
6010445
08968982
01/04/00
11/12/97
     
Radioactive medical devices
6059714
09277305
05/09/00
03/26/99
     
Radioactive seed implants
6060036
09047728
05/09/00
03/25/98
     
Soft x-ray emitting radioactive stent
6183409
09247198
02/06/01
02/09/99
     
Sputter cathode for application of radioactive material
08769240
04/13/99
     
System and method for non-destructive implantation characterization of quiescent
material
10721235
05/26/05
     
Virtual wall gas sampling for an ion mobility spectrometer
6888128
10754088
05/03/05
01/07/04
     
X-ray and gamma ray emitting temporary high dose rate brachytherapy source
10770346
12/16/04
     
X-ray emitting sources and uses thereof
6400796
09772749
06/04/02
01/30/01





--------------------------------------------------------------------------------



EXHIBIT C
 
Trademarks
 
Description
Registration/ Application
Number
Registration/ Application Date
                 


